GARDEN, JUDGE:
Claimants are the owners of real estate and a residence located on West Virginia Secondary Route 8 in Jackson County, West Virginia, adjacent to Interstate 77. On or about July 11, 1976, a heavy rainfall occurred and water from Little Sandy Creek flooded claimants’ property and residence. A second flood occurred in July 1977. The claimants and the respondent stipulated that damage to claimants’ property amounted to $935.00 as a result of the first flood.
The claimants allege that negligent maintenance of a channel *251and the construction of an inadequate culvert under 1-77 were the proximate causes of the flooding.
The respondent contends that the culvert under 1-77, a 96-inch pipe, was adequate; that the drain or channel flowing into this pipe was on private property; and that the rainfall was of an extraordinary nature.
Two witnesses for the claimants, Mrs. Roland Haught and Mr. Kenneth G. Gough, testified to their familiarity with the property which is the subject of this claim. Mr. Gough owned the property at one time. He testified that no floods had occurred prior to the construction of 1-77. Mrs. Haught testified that she taught school in a building on the site of claimants’ home for many years and she had never observed any floods on the property.
The evidence establishes that large rocks and other debris were blocking the channel of the creek to the 96-inch culvert under 1-77. After the rocks and debris were removed by the respondent and the claimants, the claimants did not experience any further flooding on their property.
The Court is of the opinion that the respondent was negligent in its maintenance of the creek bed at the mouth of the 96-inch culvert under 1-77, and this negligence was the proximate cause of the flood on claimants’ property. See Haught v. Dept. of Highways, 13 Ct.Cl. 237 (1980). Therefore, the Court makes an award to the claimants in the amount of $935.00.
Award of $935.00.